   Case 1:20-cv-03454-BMC Document 1 Filed 07/31/20 Page 1 of 7 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                        Civil Action No.:
SHANIE HOLMAN,

                              Plaintiff,
       vs.                                              COMPLAINT FOR VIOLATIONS OF
                                                        THE FAIR CREDIT REPORTING ACT
EQUIFAX INFORMATION SERVICES,
LLC, and TD BANK USA, N.A.,

                                                        DEMAND FOR JURY TRIAL
                              Defendants.


       Plaintiff Shanie Holman (“Plaintiff”) brings this action against defendants Equifax

Information Services, Inc. (“Equifax”) and TD Bank USA, N.A. (“TD Bank”) (collectively,

“Defendants”), and alleges, based upon Plaintiff’s personal knowledge, the investigation of

counsel, and information and belief, as follows:

                                 NATURE OF THE ACTION

       1.      This is an action to recover damages for violations of the Fair Credit Reporting Act,

15 U.S.C. § 1681, et seq. (the “FCRA”).

       2.      Equifax has been selling credit reports containing inaccurate information about

Plaintiff’s credit history concerning Plaintiff’s TD Bank account. Plaintiff disputed the reporting

in writing, which triggered Defendants’ statutory obligation to conduct an investigation, mark the

account as disputed, and update the reporting as necessary. Defendants, however, failed to meet

their obligations under the FCRA.

       3.      Plaintiff later was denied an extension of credit based on information contained in

her Equifax reports, and has been forced to deal with aggravation and humiliation of a poor credit

score. Accordingly, Plaintiff is entitled to damages.




                                                   1
   Case 1:20-cv-03454-BMC Document 1 Filed 07/31/20 Page 2 of 7 PageID #: 2




                                           PARTIES

       4.      Plaintiff resides in Queens County, New York, and qualifies as a “consumer” as

defined and protected by the FCRA. Plaintiff is an individual, not an entity.

       5.      Defendant Equifax is a foreign corporation that regularly conducts business in this

District. Equifax qualifies as a “consumer reporting agency” under the FCRA.

       6.      Defendant TD Bank is a foreign corporation that regularly conducts business in this

District. TD Bank qualifies as a “furnisher” of credit information under the FCRA, and maintains

its principal place of business located at 1701 Marlton Pike E, Cherry Hill, NJ 08034.

                                JURISDICTION AND VENUE

       7.      The claims asserted in this complaint arise under §§1681e, 1681i, and 1681s-2 of

the FCRA. This Court has jurisdiction over the subject matter of this action under 28 U.S.C. §1331

and 15 U.S.C. §1681p.

       8.      Venue is proper in this District under 28 U.S.C. §1391(b).

                              SUBSTANTIVE ALLEGATIONS

The FCRA

       9.      The FCRA is a federal statute designed to protect consumers from the harmful

effects of inaccurate information contained their consumer credit reports.       Thus, Congress

enshrined the principles of “fair and accurate credit reporting” and the “need to ensure that

consumer reporting agencies exercise their grave responsibilities with fairness” in the very first

provision of the FCRA. See 15 U.S.C. 1681a.

       10.     To that end, the FCRA imposes the following twin duties on consumer reporting

agencies (or credit bureaus): (i) credit bureaus must assure maximum possible accuracy of

information when preparing consumer reports, and set up reasonable procedures to maintain



                                                2
   Case 1:20-cv-03454-BMC Document 1 Filed 07/31/20 Page 3 of 7 PageID #: 3




compliance with this standard; and (ii) credit bureaus must reinvestigate the facts and

circumstances surrounding a consumer’s dispute and timely correct any inaccuracies.

       11.     The FRCA imposes similar obligations on furnishers of credit information. After

receiving notice of a consumer’s dispute from a credit bureau that information was inaccurate,

furnishers are required to conduct a reasonable investigation regarding the disputed information,

mark the account as disputed, and update the account as necessary.

       12.     Plaintiff has a legally protected interest in Defendants fulfilling their respective

duties under the FCRA, so that the information is reported and maintained fairly, to support

maximum levels of confidentiality, accuracy, and relevancy.

Equifax and TD Bank Violated the FCRA and Damaged Plaintiff

       13.     Equifax has been selling credit reports containing inaccurate balance and past due

amount information on Plaintiff’s Target credit card account issued by TD Bank.

       14.     On October 31, 2019, Plaintiff disputed the erroneous reporting by submitting a

written dispute through Equifax’s FCRA compliance division. The dispute letter also asked

Equifax to mark the account as disputed.

       15.     Equifax notified TD Bank of Plaintiff’s dispute letter, as required by federal statute.

       16.     The receipt of Plaintiff’s dispute letter triggered Defendants’ obligations to conduct

an investigation, mark the account as disputed, and update the reporting as necessary.

       17.     Defendants, however, failed to conduct an investigation, mark the account as

disputed and update the reporting as necessary.

       18.     Plaintiff was later denied an extension of credit based on information contained in

her Equifax report.

       19.     Plaintiff has been forced to deal with the aggravation, humiliation, and

embarrassment of a low credit score.
                                                  3
   Case 1:20-cv-03454-BMC Document 1 Filed 07/31/20 Page 4 of 7 PageID #: 4




       20.     Accordingly, Plaintiff is entitled to damages.

                                     CAUSES OF ACTION

                                             COUNT I

         Against Equifax for Violations of the FCRA, 15 U.S.C. §§ 1681e and 1681i

       21.     Plaintiff repeats and realleges the foregoing allegations if set forth in full herein.

       22.     The FCRA imposes a duty on credit reporting agencies to devise and implement

procedures to assure the “maximum possible accuracy” of credit reports, as follows:

       Whenever a consumer reporting agency prepares a consumer report, it shall follow
       reasonable procedures to assure maximum possible accuracy of the information
       concerning the individual about whom the report relates.

                                                      15 U.S.C. §1681e(b) (emphasis added).

       23.     Upon receiving a consumer’s dispute, credit reporting agencies are legally required

to conduct an investigation and update the disputed information contained in the report, as follows:

       …if the completeness or accuracy of any item of information contained in a
       consumer’s file at a consumer reporting agency is disputed by the consumer and
       the consumer notifies the agency directly, or indirectly through a reseller, of such
       dispute, the agency shall, free of charge, conduct a reasonable reinvestigation to
       determine whether the disputed information is inaccurate and record the current
       status of the disputed information, or delete the item from the file in accordance
       with paragraph (5), before the end of the 30-day period beginning on the date on
       which the agency receives the notice of the dispute from the consumer or reseller.

                                                           Id. §1681i(a)(1) (emphasis added)

       24.     Credit reporting agencies are further required to provide prompt notice of the

consumer’s dispute to the furnisher of the disputed information, as follows

       Before the expiration of the 5-business-day period beginning on the date on which
       a consumer reporting agency receives notice of a dispute from any consumer or a
       reseller in accordance with paragraph (1), the agency shall provide notification of
       the dispute to any person who provided any item of information in dispute, at the
       address and in the manner established with the person. The notice shall include
       all relevant information regarding the dispute that the agency has received from the
       consumer or reseller.


                                                  4
   Case 1:20-cv-03454-BMC Document 1 Filed 07/31/20 Page 5 of 7 PageID #: 5




                                                             Id. §1681i(a)(2) (emphasis added).

          25.     Equifax failed to follow reasonable procedures to ensure maximum possible

accuracy of the information reported on Plaintiff’s credit reports. Although Plaintiff disputed the

inaccurate information in writing, Equifax willfully, or at least negligently, failed to perform a

reasonable investigation, mark the account as disputed, and update the account as necessary.

          26.     Equifax’s willful and/or negligent failure to follow reasonable policies and

procedures to meet its obligations under the FCRA was a direct and proximate cause of Plaintiff’s

injury.

          27.     As a result of Equifax’s statutory violations, Plaintiff suffered statutory and actual

damages as described herein and is entitled to recover statutory, actual, and punitive damages

under 15 U.S.C. §§ 1681n and 1681o.

                                               COUNT II

                Against TD Bank for Violations of the FCRA, 15 U.S.C. §1681s-2(b)

          28.     Plaintiff repeats and realleges the foregoing allegations if set forth in full herein.

          29.     Upon receiving notice of a dispute from a credit reporting agency, furnishers are

required to conduct an investigation and update the disputed information as necessary, as follows:

                  After receiving notice pursuant to 15 U.S.C. § 1681i(a)(2) of a dispute
                  with regard to the completeness or accuracy of any information provided
                  by a person to a consumer reporting agency, the person shall –

                  (A)     conduct an investigation with respect to disputed information;

                  (B)     review all relevant information provided by the consumer
                          reporting agency pursuant to § 1681i(a)(2) of this title;

                  (C)     report the results of the investigation to the consumer reporting
                          agency; [and]

                  (D)     if the investigation finds that the information is incomplete or
                          inaccurate, report those results to all other consumer reporting
                          agencies to which the person furnished the information…

                                                     5
   Case 1:20-cv-03454-BMC Document 1 Filed 07/31/20 Page 6 of 7 PageID #: 6




                                                 15 U.S.C. § 1681s-2(b) (emphasis added).

       30.     TD Bank failed to conduct a timely and reasonable investigation of Plaintiff’s

dispute after receiving notice thereof from Equifax, failed to mark the account as disputed, and

failed to update the account as necessary.

       31.     TD Bank willfully, intentionally, recklessly, and/or negligently continued to report

inaccurate information to Equifax without marking the account as disputed.

       32.     As a result of TD Banks’s misconduct, Plaintiff has suffered actual damages in the

form of lost credit opportunities, harm to credit reputation and credit score and emotional distress.

       33.     TD Bank’s conduct was a direct and proximate cause of Plaintiff’s damages.

       34.     Accordingly, Plaintiff is entitled to statutory, actual, and punitive damages under

15 U.S.C. §§1681n and 1681o.

                                        JURY DEMAND

       Plaintiff demands a trial by jury.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands a judgment:

       1.      awarding Plaintiff statutory money damages, actual damages and punitive

damages, including pre-judgment and post-judgment interest;

       2.      awarding attorney’s fees and costs, and other relief; and

       3.      awarding such other relief as to this Court may seem just and proper.




                                                 6
  Case 1:20-cv-03454-BMC Document 1 Filed 07/31/20 Page 7 of 7 PageID #: 7




DATED: July 31, 2020               COHEN & MIZRAHI LLP




                                                   /s/ Edward Y. Kroub
                                                  EDWARD Y. KROUB

                                   EDWARD Y. KROUB
                                   300 Cadman Plaza West, 12th Floor
                                   Brooklyn, NY 11201
                                   Telephone: 929/575-4175
                                   929/575-4195 (fax)
                                   edward@cml.legal

                                   Attorneys for Plaintiff




                                      7
